DETAILED ACTION
	This office action is in response to the amendment filed on June 18, 2021.  In accordance with this amendment, claims 1, 6, and 8 have been amended, while new claim 9 has been added.  The corresponding amendments to the specification and abstract are acknowledged.

	Claims 1-9 remain pending, with claim 1 as the sole independent claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .













EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Applicant has inadvertently changed claim 6 to depend from “claim 7.”  Original claim 6 depended from claim 1, and the change herein is made for clarity of the record.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows ([[added): 

Claim 6 (Currently Amended) The optical wavelength conversion device according to [[Claim 1, wherein the main body is made of a material composed of BaO-TiO2-GeO2-SiO2-based glass or SrO-TiO2–SiO2-based glass, and the plurality of crystal regions are fresnoite crystals.








Allowable Subject Matter
Claims 1-9 are allowed.  Claim 1 is the sole pending independent claim, and has been amended into condition for allowance on June 18, 2021.  The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Kawaguchi ‘465; Tsuruma ‘463; Okazaki ‘751; Edamatsu ‘982; Higashi ‘842; see also WO ‘912 to Zeng Huidan) does not expressly teach or reasonably suggest, in combination, each claim limitation as further amended to limit independent claim 1.  In particular, there is no express teaching or reasonable suggestion for the “main body” of the prior art to be “made of an amorphous material” and also in combination with the final paragraph “each” plurality of crystal regions including “a first crystal sub-region” with such perpendicular spontaneous polarization and “second crystal sub-regions” located at both ends of the first crystal sub-region and having spontaneous polarizations along the propagation direction.  For these combined reasons, the Examiner is unable to present an anticipation rejection (35 U.S.C. 102) or a prima facie case of obviousness (35 U.S.C. 103) to amended claim 1.  Claims 2-9 are also allowable at least based on their dependency from claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see amendment with remarks (pages 9-14), filed June 18, 2021, with respect to the claim amendments to independent claim 1 in view of the closest prior art cited in the office action mailed March 25, 2021, have been fully considered and are persuasive.  Based on the narrowing amendments of at least independent claim 1, all prior art rejections mailed on March 25, 2021 have been withdrawn.  Claims 1-9 now serve to create a patentable distinction over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/DANIEL PETKOVSEK/
Primary Examiner, Art Unit 2874                                                                                                                                                                                             June 30, 2021